Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/21 has been entered.
 Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not fully persuasive. Applicant argues that newly amended limitations disclose the separation of at least two waveguide locations and that the prior art of Shastri discloses separate waveguide locations within the same area (515). Examiner respectfully disagrees.  While Shastri may disclose multiple waveguides in two different areas, the claims do not require separate waveguides and a single waveguide to be separated by the geometric features. The area between the two areas constitute waveguide “locations” and are separated by the ridge area where arrow 510 in Figure 6 is located. 
Applicant further argues that the prior art lacks a rim recessed around the entire periphery of a photonic chip. This portion of applicant’s arguments is persuasive. However, there does not appear to be any criticality in the recessed rim portion along the other three sides of the chip where fibers are not being attached. The inventive concept lies in the recessed shapes at the edge that serve to block adhesive flow. Even Applicant’s admitted prior art has a recessed rim around 
A clarified rejection follows below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shastri in view of Applicant’s Admitted Prior Art (AAPA).
Claims 1-4 relate to providing the structure in apparatus claims 5-9. For purposes of examination, since no additional steps are claimed, the structure present in the prior art would read upon these claims.
Shastri discloses a photonic chip comprising: 
A plurality of waveguide locations (waveguides are positioned on substrate 105 which has multiple grooves and is then further positioned within the bulk trench 515) at a 
a rim recessed from the surface (bulk trench 515 and alignment trench 505 are recessed areas; also see response to arguments above) at the periphery (left side) of the photonic chip forming a recessed rim (ridge 510), wherein the recessed rim comprises at least one geometric feature (vertical “wall”) separating a plurality of waveguide locations, the at least one geometric feature suitable to prevent adhesive flow between the plurality of waveguide locations (the ridge would be “suitable” for this function).
Newly amended limitation that the geometric feature at least separates two waveguide locations (Shastri discloses in figure 6, at least two separate waveguide locations within areas 505 and 515, also see Response to Arguments above).
As to claims 8-9, an optical fiber groove in a V-shape is disclosed (figures 2 and 4).
However, Shastri fails to explicitly disclose a recessed rim (ie. Lip) around the entire periphery of the substrate area.
AAPA figure 1 discloses such a lip around a periphery that is created during manufacture (paragraph 5).
It would have been obvious to one having ordinary skill in the art to include a recessed edge as taught by AAPA in Shastri for a multitude of reasons including ease of manufacture or alignment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shastri in view of US 9,995,881 to Patel et al.
Claims 10-13 and 15-18 relate to the above disclosed limitations except for newly amended limitations of flared portions on an outer periphery.
Shastri discloses the invention as claimed including flared portions at the ends of the waveguide insert portions (705A), but fails to explicitly disclose flared portions at a periphery boundary. It is noted that flaring insert portions of components is commonly practiced across multiple arts to facilitate insertion of components. Adding a flare to an opening would be within the level of ordinary skill in the art.
As to claim 16, this claim is broader than the above. No rim is recited and the claim merely recites a flared waveguide opening portion. It is noted this is extremely common in the art. At the very least, Shastri discloses a flared portion (705A and 705B) on a waveguide insertion area.
As to claim 19, a recessed rim (ridge 510) is disclosed that is formed at a periphery.
Patel discloses such a flared opening (figure 2) to align a waveguide entry portion. 
It would have been obvious to one having ordinary skill in the art to use the alignment flares taught by Patel in the substrate of Shastri to allow for proper substrate and waveguide alignment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2015/0331212 (figures 1A and 3B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883